DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending.
Claims 1–20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–10, 12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3–10, 12, 18 and 19 recites the limitation “the computer-executable task”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 19 and 20 are rejected under 35 U.S.C. § 102 (a)(2) as being anticipated by Echeverria et al. (10,936,585).
Regarding claim 17, Echeverria anticipates A computer-controlled system for digitally evaluating one or more computer- executable and traceable metrics associated with a machine at a node, the system comprising:
a computerized data collection wireless device for collecting digital data stored in the form of a plurality of computer-executable files from the machine associated with the node in a physical setting (Fig. 1; col. 1 ll. 33-44, client device 102 can act as a monitor for IT environments that include diverse types of data systems; col. 6 ll. 51-57, such client devices can monitor client devices themselves or host devices 106 in a physical settings such as "modern data centers and other computing environments", where the client devices may operate via 
wherein the node is communicatively connected with one or more other nodes such that the one or more other nodes and the node together form a computer network of nodes (Fig. 1; col. 10 ll. 12-36, multiple data centers interconnected via the public Internet can act as plurality of nodes interconnected for monitoring applications as disclosed in the reference in various parts), and
wherein the computerized data collection wireless device comprising a metric logistics device that generates a metric queue containing a plurality of computer-executable metric components storing information indicative of at least one of a date, time, geo-coordinates, machine identification details, and computer readable and executable performance data associated with the machine (Fig. 1; col. 11 ll. 56-67, client device 102 includes monitoring component 112 that facilitates generating performance data related to a client device's operating state; col. 12 ll. 48-59, for example, collection data can include "network performance data", as well as specific data including "connection start time" or "a connection end time" which can generally identify date as well as time as claimed; col. 15 line 56, "timestamps"; col. 13 ll. 11-25, information regarding "a geographic location of the device"; col. 13 ll. 26-30, or "device profile information" that can identify the specific client device such as "manufacturer and model of the device"; col. 13 ll. 31-46, such monitoring data is stored as "data records" that come in a collection of field-value pairs that can represent a "metric queue" as claimed);
a data aggregator that receives and stores the metric queue from the node locally for a retention period (Fig. 1; col. 13 ll. 50-59, data intake and query system 108 can process and store data received from sources client devices 102 or host devices 106 and execute queries on them, where the communication conducted between devices 102, 106 and 108 are performed on "LANs"; col. 15 ll. 52-64, received data can be organized into buckets or time series buckets 
a computer-controlled metric appliance communicatively coupled to the data aggregator and receiving the metric queue from the data aggregator (Fig. 3A and 3B; intake system 210 having data retrieval subsystem 304 can obtain data and transform it for format suitable for publication on intake ingestion buffer 306, which can then be queried and processed later on to render into consumable message; see also Figs. 5 and 6),
wherein the computer-controlled metric appliance comprising a processing circuit that analyzes and process the metric queue associated with the machine at the node to generate a computer readable and executable output that is indicative of whether the metric is achieved or not by the machine (Fig. 3A and 3B; intake system 210 having data retrieval subsystem 304 can obtain data and transform it for format suitable for publication on intake ingestion buffer 306, which can then be queried and processed later on to render into consumable message; see also Figs. 5 and 6; Fig. 13, search nodes can, for example, search and process data from executed query via steps 9 and 11 and send query status via step 13; col. 58 ll. 7-16, for example, rules for processing message can include having a criteria for satisfaction of alerts, which would then likely be notified to the alert requesting party; processed messages can be read by a machine to be parsed into other forms of electronic data),
the computer-controlled metric appliance comprising a time series database built to handle the computer-executable metric queue and associated measurements that are time-stamped and location-stamped in the form of a plurality of computer-executable metric clusters of time-location series (col. 1. ll. 33-44, databases such as MySQL/Oracle database is disclosed, from which data can be retrieved and processed for analysis for purposes such as diagnosing equipment performance problems; col. 7 ll. 56-67 and col. 8 ll. 1-7, data in such database is stored as time series data; Fig. 22A, col. 130 ll. 1-16, analysis of performance metrics can include cluster-related performance metrics; col. 13 ll. 11-25, geographic location of the device is part of 

Regarding claim 19, Echeverria anticipates the limitations of claim 17. Echeverria further anticipates wherein the plurality of computer-executable metric components of the metric queue comprises a third computer-executable metric component defined as a computer-executable file storing information indicative of geographical coordinates (GPS location) associated with the execution of the computer- executable task performed by the machine at the node (Fig. 1; col. 13 line 23, client device 102 having monitoring component 112 can associate as part of its event data being sent for analysis in the future an inclusion of data such as "a geographic location of the device").

Regarding claim 20, Echeverria anticipates the limitations of claim 17. Echeverria further anticipates wherein the computerized data collection wireless device further comprising a metric identifier device that defines and provides a set of computer-executable identifiers for the one or more computer-executable and traceable metrics (Fig. 38A, col. 148 ll. 28-64, for example serialized string can represent particular information as seen that can include plurality of information including the host information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 11 and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Echeverria et al. (10,936,585) in view of Biyani et al. (2019/0253434).
Regarding claim 1, Echeverria teaches A computer-controlled system for digitally evaluating one or more computer- executable and traceable metrics associated with a machine at a node, the system comprising:
a computerized data collection wireless device for collecting digital data stored in the form of a plurality of computer-executable files from the machine associated with the node in a physical setting (Fig. 1; col. 1 ll. 33-44, client device 102 can act as a monitor for IT environments that include diverse types of data systems; col. 6 ll. 51-57, such client devices can monitor client devices themselves or host devices 106 in a physical settings such as "modern data centers and other computing environments", where the client devices may operate via networks 104 in wireless configurations [col. 10 ll. 12-36]; the each of the plurality of data centers that the client devices can monitor can equate to "nodes" as claimed),
wherein the node is communicatively connected with one or more other nodes such that the one or more other nodes and the node together form a computer network of nodes (Fig. 1; col. 10 ll. 12-36, multiple data centers interconnected via the public Internet can act as plurality of nodes interconnected for monitoring applications as disclosed in the reference in various parts), and
wherein the computerized data collection wireless device comprises a metric logistics device that generates a metric queue containing a plurality of computer-executable metric 
a data aggregator that receives and stores the metric queue from the node locally for a retention period (Fig. 1; col. 13 ll. 50-59, data intake and query system 108 can process and store data received from sources client devices 102 or host devices 106 and execute queries on them, where the communication conducted between devices 102, 106 and 108 are performed on "LANs"; col. 15 ll. 52-64, received data can be organized into buckets or time series buckets which separate data into organizable portions as divided by time; see also Fig. 2 for general architecture of the data intake and query system 108 and col. 62 ll. 39-67);
a computer-controlled metric appliance communicatively coupled to the data aggregator and that receives the metric queue from the data aggregator (Fig. 3A and 3B; intake system 210 having data retrieval subsystem 304 can obtain data and transform it for format suitable for publication on intake ingestion buffer 306, which can then be queried and processed later on to render into consumable message; see also Figs. 5 and 6),
wherein the computer-controlled metric appliance comprises a processing circuit that analyzes and processes the metric queue associated with the machine at the node to generate a computer readable and executable output that is indicative of whether the metric is achieved or 
a time series database that handles the computer-executable metric queue and associated measurements that are time-stamped and location-stamped in the form of a plurality of computer-executable metric clusters of time-location series (col. 1. ll. 33-44, databases such as MySQL/Oracle database is disclosed, from which data can be retrieved and processed for analysis for purposes such as diagnosing equipment performance problems; col. 7 ll. 56-67 and col. 8 ll. 1-7, data in such database is stored as time series data; Fig. 22A, col. 130 ll. 1-16, analysis of performance metrics can include cluster-related performance metrics; col. 13 ll. 11-25, geographic location of the device is part of the data used for processing in the overall system; data in the system can be queried and further processed for further analysis);
However, Echeverria does not explicitly teach a blockchain device communicatively coupled with the time series database that provides blockchain capabilities to the computer-controlled metric appliance, wherein the blockchain device includes a distributed digital ledger system for storing trust notes and creating smart contracts associated with the metric queue.
Biyani from the same field of endeavor teaches a blockchain device communicatively coupled with the time series database that provides blockchain capabilities to the computer-controlled metric appliance (Fig. 1 and 3e; ¶23; ¶29; ¶58, time series database can be coupled with enterprise ledger 129, which can act as a global ledger that synchronizes with distributed 
wherein the blockchain device includes a distributed digital ledger system for storing trust notes and creating smart contracts associated with the metric queue (Fig. 1 and 3e; ¶¶23-24; ¶29; ¶58, distributed ledger for a decentralized p2p network, smart contracts, transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Echeverria using Biyani to provide distributed ledger under decentralized p2p network systems and methods for decentralized and autonomous security of real-time IoT communications. Such communications, which also includes the ability to monitor individual devices that such IoT devices have the capability to monitor, would gain various advantages that the transactional storage and verification of transactions native to the distributed ledger under p2p communications has to offer, such as transaction records being stored amongst all the distributed nodes for redundancy and the ability to verify such transactions for correctness via encryption and decryption.

Regarding claim 2, Echeverria and Biyani teach the limitations of claim 1. Echeverria further teaches wherein the machine is a first machine such that the first machine is communicatively coupled to a second machine and a third machine, and wherein each of the first machine, the second machine, and the third machine are located physically at the node such that the node is communicatively coupled to the other nodes in the network wirelessly (col. 6 ll. 51-67 to col. 7 ll. 1-3, plurality of data centers can each represent nodes; Fig. 1, plurality of client devices 102 within a data center can communication with plurality of other client devices 102 for monitoring purposes; such client devices would exist within a data center to work with each other in communicating wirelessly; see also col. 10 ll. 29-36).

Regarding claim 3, Echeverria and Biyani teach the limitations of claim 2. Echeverria further teaches wherein the metric and the computer-executable task is dependent on performance of the first machine and the second machine (the disclosure is replete with references with respect to the ability to process relevant data [such as performance data of client devices 102, for example a network performance data] which can be used to generate a respective alert; see col. 10 ll. 29-36, col. 116 ll. 1-12, cols. 127 and 128 regarding "Security Features" under section 4.12; it is reasonable that one ordinarily skilled in the art would have realized that these client devices would trigger certain alerts based on their individual performances meeting or failing to meet certain metrics in various fashion; col. 32 ll. 54-56, for example, a component of the system can be assigned a particular task to perform certain actions, such as the indexer tasked with parsing, processing, indexing, and storing for example; see also col. 38 ll. 26-37).

Regarding claim 4, Echeverria and Biyani teach the limitations of claim 2. Echeverria further teaches wherein the metric and the computer-executable task is dependent on performance of the first machine only (the disclosure is replete with references with respect to the ability to process relevant data [such as performance data of client devices 102, for example a network performance data] which can be used to generate a respective alert; see col. 10 ll. 29-36, col. 116 ll. 1-12, cols. 127 and 128 regarding "Security Features" under section 4.12; it is reasonable that one ordinarily skilled in the art would have realized that these client devices would trigger certain alerts based on their individual performances meeting or failing to meet certain metrics in various fashion; col. 32 ll. 54-56, for example, a component of the system can be assigned a particular task to perform certain actions, such as the indexer tasked with parsing, processing, indexing, and storing for example; see also col. 38 ll. 26-37).



Regarding claim 10, Echeverria and Biyani teach the limitations of claim 1. Echeverria further teaches a GPS device that collects location details by real-time tracking of the event occurrences or performance of the computer- executable tasks as executed by the machine at the node (Fig. 1; col. 13 line 23, client device 102 having monitoring component 112 can associate as part of its event data being sent for analysis in the future an inclusion of data such as "a geographic location of the device"; col. 15 line 25, analytics can occur in real-time; see also col. 7 ll. 42-55).

Regarding claim 11, Echeverria and Biyani teach the limitations of claim 1. Echeverria further teaches wherein the time series database comprises a memory that stores time-stamped or time series data digitally, such that the stored data includes measurements and event occurrences that are tracked, monitored, down-sampled, and aggregated with time and maintained in the form of the metric queue (cols. 7 ll. 64-67 and cols. 8 ll. 1-7, time series data includes event information and timestamp information that are in sequential order; the data are collected and stored; col. 11 line 57, tracked and monitored data; col. 39 lines 45-50, aggregated data; col. 105 in general, sampled and filtered data).



Regarding claim 14, Echeverria and Biyani teach the limitations of claim 1. Echeverria further teaches wherein the computerized data collection wireless device further comprising a metric identifier device that defines and provides a set of computer-executable identifiers for the one or more computer-executable and traceable metrics (Fig. 38A, col. 148 ll. 28-64, for example serialized string can represent particular information as seen that can include plurality of information including the host information).

Regarding claim 15, Echeverria and Biyani teach the limitations of claim 14. Echeverria further teaches wherein the set of computer-executable identifiers are determined based on a plurality of inputs either provided manually through a computerized system or generated through an automated process based on data acquired from one or more information sources (col. 98 ll. 24-36, user inputs can dictate operations such as indexing entries operations).

Regarding claim 16, Echeverria and Biyani teach the limitations of claim 1. Echeverria further teaches wherein the blockchain device is coupled to a private data store such that an entity accesses the time series database through the private data store (¶49, the disclosed blockchain architecture can be operated with private cloud services).

s 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Echeverria et al. (10,936,585) in view of Biyani et al. (2019/0253434), and further in view of Bhattacharjee et al. (2020/0065303).
Regarding claim 5, Echeverria and Biyani teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the plurality of computer-executable metric components of the metric queue comprises a first computer-executable metric component defined as a computer-executable file storing information indicative of time of execution of the computer-executable task performed by the machine at the node.
Bhattacharjee from the same field of endeavor teaches wherein the plurality of computer-executable metric components of the metric queue comprises a first computer-executable metric component defined as a computer-executable file storing information indicative of time of execution of the computer-executable task performed by the machine at the node (Fig. 1B and 2; ¶205, system used by the primary reference is described; Fig. 17D; ¶466, for example, individual tasks that were performed can include a specific associated date and time that shows exactly when such task may have occurred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bhattacharjee to more effectively realize possible issues and opportunities that can derive new insights in a quick and efficient manner given the huge amounts of data including performance, diagnostic, or any other data that can diagnose equipment performance problems and user interactions (Bhattacharjee at ¶¶3-6).

Regarding claim 6, Echeverria and Biyani teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the plurality of computer-executable metric components of the metric queue comprises a second computer-executable metric component 
Bhattacharjee from the same field of endeavor teaches wherein the plurality of computer-executable metric components of the metric queue comprises a second computer-executable metric component defined as a computer-executable file storing information indicative of date of execution of the computer-executable task performed by the machine at the node (Fig. 1B and 2; ¶205, system used by the primary reference is described; Fig. 17D; ¶466, for example, individual tasks that were performed can include a specific associated date and time that shows exactly when such task may have occurred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bhattacharjee to more effectively realize possible issues and opportunities that can derive new insights in a quick and efficient manner given the huge amounts of data including performance, diagnostic, or any other data that can diagnose equipment performance problems and user interactions (Bhattacharjee at ¶¶3-6).

Regarding claim 8, Echeverria and Biyani teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the plurality of computer-executable metric components of the metric queue comprises a fourth computer-executable metric component defined as a computer-executable file storing information indicative of digital identification details of the machine and an associated entity pertinent to the execution of the computer-executable task performed by the machine at the node.
Bhattacharjee from the same field of endeavor teaches wherein the plurality of computer-executable metric components of the metric queue comprises a fourth computer-executable metric component defined as a computer-executable file storing information indicative of digital identification details of the machine and an associated entity pertinent to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bhattacharjee to more effectively realize possible issues and opportunities that can derive new insights in a quick and efficient manner given the huge amounts of data including performance, diagnostic, or any other data that can diagnose equipment performance problems and user interactions (Bhattacharjee at ¶¶3-6).

Regarding claim 9, Echeverria and Biyani teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the plurality of computer-executable metric components of the metric queue comprises a fifth computer-executable metric component defined as a computer-executable file storing information indicative of the computer readable and executable performance data associated with the computer-executable task performed by the machine.
Bhattacharjee from the same field of endeavor teaches wherein the plurality of computer-executable metric components of the metric queue comprises a fifth computer-executable metric component defined as a computer-executable file storing information indicative of the computer readable and executable performance data associated with the computer-executable task performed by the machine (Fig. 1B and 2; ¶205, system used by the primary reference is described; Fig. 17D; ¶466, particular performance information regarding, for example, CPU utilization information which can be and is rendered into a graphical form is shown that is related to the user selected display of a particular time range).


Regarding claim 12, Echeverria and Biyani teach the limitations of claim 11. However, the teachings do not explicitly teach wherein the time series database stores a set of key figure values such that each key figure value is indicative of a computer-executable task associated with the metric queue that is organized and stored in the form of the configurable clusters based on an association of the key figure values and respective individual time periods in the time series associated with the computer-executable task.
Bhattacharjee from the same field of endeavor teaches wherein the time series database stores a set of key figure values such that each key figure value is indicative of a computer-executable task associated with the metric queue that is organized and stored in the form of the configurable clusters based on an association of the key figure values and respective individual time periods in the time series associated with the computer-executable task (Fig. 17A, ¶¶458-60, key figure values are shown; each of the figures, such as "hosts fully patched" can be a particular task performed within a system to run relevant queries and results processed to come up with a particular number as shown; particular timeframe that may be relevant to such figures is also shown in notable events by time; ¶463; ¶465, delineation of such data can include cluster-related performance metrics, or machines/virtual centers or computing clusters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bhattacharjee to more effectively realize possible issues and opportunities that can derive new insights in a quick and efficient .

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Echeverria et al. (10,936,585) in view of Bhattacharjee et al. (2020/0065303).
Regarding claim 18, Echeverria anticipates the limitations of claim 17. However, Echeverria does not anticipate wherein the plurality of computer-executable metric components of the metric queue comprises a computer-executable metric component defined as a computer-executable file storing information indicative of time of execution of the computer-executable task performed by the machine at the node.
Bhattacharjee from the same field of endeavor teaches wherein the plurality of computer-executable metric components of the metric queue comprises a second computer-executable metric component defined as a computer-executable file storing information indicative of date of execution of the computer-executable task performed by the machine at the node (Fig. 1B and 2; ¶205, system used by the primary reference is described; Fig. 17D; ¶466, for example, individual tasks that were performed can include a specific associated date and time that shows exactly when such task may have occurred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Echeverria using Bhattacharjee to more effectively realize possible issues and opportunities that can derive new insights in a quick and efficient manner given the huge amounts of data including performance, diagnostic, or any other data that can diagnose equipment performance problems and user interactions (Bhattacharjee at ¶¶3-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bayer et al. (2020/0341956), Soundararajan et al. (2020/00356533), Taylor et al. (10,270,854), and Schimmelpfeng et al. (2006/0245369).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458